Exhibti 99.2 SUBSCRIPTION AGREEMENT This Subscription Agreement is made as of the 19th day of March, 2009 BETWEEN: HARRY WINSTON DIAMOND CORPORATION - and - KINROSS GOLD CORPORATION WHEREAS the Purchaser has agreed to subscribe for, and the Corporation has agreed to issue to the Purchaser, 15,200,000 Common Shares on a private placement basis, representing approximately 19.9% of the issued and outstanding Common Shares following Closing, for an issue price of U.S.$45,600,000; AND WHEREAS the Purchaser has agreed to subscribe for, and the Corporation has agreed to cause to be issued to the Purchaser, (i) a 22.5% interest in the Partnership, for an issue price equal to the Subscription Price and (ii) 225 Special Voting Shares, representing a pro rata non-participating voting interest in HWDM, for an issue price of U.S.$2.25; NOW THEREFORE in consideration of the mutual premises, covenants and agreements herein contained, the parties hereby agree as follows: 1. Defined Terms. In this Agreement the following terms have the meanings set out below, unless the context requires otherwise: “Agreement” means this Subscription Agreement and all schedules hereto; “Business Day” means any day other than a Saturday, Sunday or any day on which banks are generally not open for business in the City of Toronto; “Change of Control” means, with respect to any person (the “first person”), the acquisition by any person, or group of persons acting jointly or in concert, of:(a) the power to direct or cause the direction of management and policies of such first person, or to elect or appoint a majority of the board of directors of such first person, whether through ownership of voting securities, by contract or otherwise, and, for greater certainty, absence of any evidence to the contrary, the acquisition of voting control or direction over more than 30% of the votes attaching, collectively, to all outstanding voting securities of such first person shall constitute a “Change of Control” for the purposes of this Agreement; or (b) all or substantially all of the assets of such first person; provided for greater certainty that no Change of Control shall be deemed to have occurred with respect to the Corporation as a result of any action by the Purchaser or any of its affiliates (including through the acquisition of voting securities); “Closing” means the closing of the Transactions on the Closing Date; “Closing Date” means the earlier of: (a) the Business Day which is as soon as reasonably practicable after the satisfaction or waiver of the conditions set forth in Sections 3, 4 and 5 (other than the delivery of items to be delivered on such date and the satisfaction of those conditions that, by their terms, cannot be satisfied until such date); and (b) such date as is mutually agreed to in writing by the Corporation and the Purchaser; “Common Share” means a common share in the capital of the Corporation; “Consulting Agreement” means the Consulting and Professional Services Agreement made as of February 1, 2001 between HWDM (then Aber Diamond Mines Ltd.) and the Corporation (then Aber Diamond Corporation), as amended and restated as contemplated by this Agreement; “Convertible Securities” means any securities issued by the Corporation that are convertible into or exercisable or exchangeable for Common Shares; “Corporation” means Harry Winston Diamond Corporation and, where applicable, includes its subsidiaries and affiliates; “Credit Agreement” means the
